PROB 12A
(7/93)
                                       United States District Court
                                                   for
                                          District of New Jersey
                                 Report on Offender Under Supervision

Name of Offender: Sammy Lopez                                                           Cr.: 13-00025-001
                                                                                         PACTS #: 6623$
Name of Sentencing Judicial Officer:     THE HONORABLE WILLIAM J. MARTINI
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/24/20 13

Original Offense:   18 U.S.C 922(g)(I): Felon in Possession of a Firearm

Original Sentence: 77 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Alcohol Treatment, Drug Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 01 / 14/2019

                                   NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance


   10                  the defendant shall refrain from excessive use of alcohol and shall not
                       purchase, possess, use distribute or administer any narcotic or other
                       controlled substance and paraphernalia related to such substances.
                       On August 16, 2019, the defendant reported to the Probation Office as directed
                       and submitted a urine sample that tested positive for opiates. He admitted
                       using Tylenol with codeine, a medication not prescribed to him.


U.S. Probation Officer Action:

Mr. Lopez was given a verbal reprimand for using illegal drugs. The Probation Office will increase
random drug testing and refer Mr. Lopez for a substance abuse evaluation. He must follow all treatment
recommendations. We will continLie to monitor the offender’s compliance and notify Your Honor of any
additional non-compliance.

                                                                   Respectfully submitted,

                                                                    afcuiL a. e’uiande,
                                                                    By: Afonso A. Fernandes
                                                                         U.S. Probation Officer
                                                                    Date: 08/16/2019
                                                                                           Prob 12A—page2
                                                                                               Sammy Lopez


  Please check a box below to indicate the court’s direction regarding   action   to be taken in this case:

     o Format Court Action to be Taken at This Time (as recommended by the Probation Office)
F Stibmit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other
